DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the portion of the portion of the anchor belt” in lines 16 to 17.  It is unclear what structure is intended to be represented by this recitation.  Similarly note claim 11.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1 and 5-10, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al (20160347210).
Note a child restraint base (102) adapted to a child restraint carrier (104), the child restraint base comprising: a base body (110) for mounting the child restraint carrier; a first panel component (126) disposed on the base body, a first through slot (see Figures 5, 14 and 22) being formed between the first panel component and the base body; a second panel component (other 126) disposed on the base body and spaced apart from the first panel component, a second through slot (see Figures 5, 14 and 22) being formed between the second panel component and the base body; an anchor belt (152) passing through the first through slot and the second through slot and slidable between an in-use position and a stored position along the first through slot and the second through slot; and a third panel component (122) disposed between the first panel component and the second panel component and pivotable between an opened positon and a closed position, the third panel component pivoting to the closed position to engage with a portion of the anchor belt to tension the anchor belt to remove slack from the anchor belt, and the portion of the portion of the anchor belt being slidable relative to the base body when the third panel component pivots to the opened position and the anchor belt slides between the in-use position and the stored position along the first through slot and the second through slot.  Also, note that the anchor belt is capable of being physically slid into other positions, including a stored position, when the third panel component is in the open position of Figure 13.
Regarding claim 5, note a recess (150) is formed on the base body for receiving the third panel component when the third panel component is located at the closed position, and the third panel component drives the anchor belt to partially enter into the recess to tension the anchor belt for removing the slack from the anchor belt when the third panel component pivots toward the closed position.

Regarding claim 7, note a resilient component (129) installed between the third panel component and the base body for biasing the third panel component to move toward the opened position.
Regarding claim 8, note a first passage and a second passage (gap between 120 and 110 on each side as shown in Figures 17 and 18) are formed on two lateral sides of the base body, and the anchor belt is allowed to pass through the first passage and the second passage to connect a vehicle without twisting when the anchor belt is located at the in-used position.
Regarding claim 9, note a vehicle belt (B) of the vehicle is capable of passing through the first passage and the second passage without interfering with the anchor belt when the anchor belt is located at the stored position, the vehicle belt is laid on the first panel component and the second panel component instead of passing through the first through slot and the second through slot when the vehicle belt passes through the first passage and the second passage.
Regarding claim 10, note the third panel component pivots to the closed position to tension the vehicle belt (B) of the vehicle for removing slack from the vehicle belt in a condition that the vehicle belt of the vehicle passes through the first passage and the second passage.  See Figure 2.

Claims 11 and 15-20, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al (20160347210).

Regarding claim 15, note a recess (150) is formed on the base body for receiving the third panel component when the third panel component is located at the closed position, and the third panel component drives the anchor belt to partially enter into the recess to tension the anchor belt for removing the slack from the anchor belt when the third panel component pivots toward the closed position.
Regarding claim 16, note a first engaging component (132) and a second engaging component (136), the first engaging component being disposed on the third panel component, the second engaging component being disposed on the base body, and the first engaging 
Regarding claim 17, note the child restraint base further comprises a resilient component (129) installed between the third panel component and the base body for biasing the third panel component to move toward the opened position.
Regarding claim 18, note a first passage and a second passage (gaps between 120 and 110 on each side, as shown in Figures 17 and 18) are formed on two lateral sides of the base body, and the anchor belt is allowed to pass through the first passage and the second passage to connect a vehicle without twisting when the anchor belt is located at the in-used position.
Regarding claim 19, note a vehicle belt (B) of the vehicle is capable of passing through the first passage and the second passage without interfering with the anchor belt when the anchor belt is located at the stored position, the vehicle belt is laid on the first panel component and the second panel component instead of passing through the first through slot and the second through slot when the vehicle belt passes through the first passage and the second passage.
Regarding claim 20, note the third panel component pivots to the closed position to tension the vehicle belt (B) of the vehicle for removing slack from the vehicle belt in a condition that the vehicle belt of the vehicle passes through the first passage and the second passage.  See Figure 2.

Allowable Subject Matter
Claims 2-4 and 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response To Amendment/Arguments
Applicant’s response filed March 3, 2021 has been fully considered.  
Remaining issues are described above.  
Applicant’s arguments with regards to Mason are addressed in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn						  /MILTON NELSON JR/March 9, 2020                                           Primary Examiner, Art Unit 3636